Title: From John Adams to Benjamin Waterhouse, 17 February 1817
From: Adams, John
To: Waterhouse, Benjamin



Der Sir
Quincy Feb. 17th 1817

Have you read certain Strictures upon Painters and Paintings, in the Newspapers? what do you think of them?
I am pleased with his gratitude to Copeley—but I believe he was not perfect Master of Copeleys Merit. There is a Portrait of Justice Dana in his Robe bands and Tie Wig of a Barrister at Law, now no doubt in possession of his Descendants. There is a fault Length Portrait of Governor Adams, probably in possession of his Daughter—The Honorable Mr Quincy has a Portrait there is Truth, of his Grandfather—and there are among others. In these Portraits there is Truth! Nature and Fact—You can scarcely help discoursing with them, asking them questions and receiving answers.—
I wish I could see you oftener, but as I know this is impossible I can only express the regret of
John Adams—